Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/12/2022 has been entered. Claims 1-20 remain pending in this application. 
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 15 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 1 and 15, Jang (US PGPub 2019/0083002), the closes prior art of record, discloses a walking assist device and a method of controlling the device wherein the controller receives sensor data from the user using the device, inputs the sensor data into a model trained via machine learning techniques based on historical data, generates a candidate output based on the sensor data input, modifies the model based on a comparison the candidate output and a torque profile, and controls the walking assist device based on the candidate output.  Jang does not disclose wherein the controller to “generate a candidate torque profile based on the sensor data input into the machine learning model; modify the model based on a comparison of the candidate torque profile and a target torque profile generated prior to receiving the sensor data; determine, for a second time interval subsequent to the first time interval, one or more commands to match the candidate torque profile”, and it 
Regarding claims 1 and 15, Lerner (US PGPub 2021/0291355), the closes prior art of record, discloses a method of controlling a walking-assist device wherein the controller uses a closed-loop control system to set the torque of the device based on sensor data.  Lerner does not disclose wherein the controller to “generate a candidate torque profile based on the sensor data input into the machine learning model; modify the model based on a comparison of the candidate torque profile and a target torque profile generated prior to receiving the sensor data; determine, for a second time interval subsequent to the first time interval, one or more commands to match the candidate torque profile”, and it would not be obvious to modify Lerner with such a feature. Lerner’s control system uses a control routine that takes sensor inputs and puts them into a calculation to determine what the assistive torque should be to match a desired torque profile. Lerner’s controller does not use a model generated by machine learning techniques to generate a candidate torque profile and it would not be obvious to modify its set control routine to be such a model.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/S.G./Examiner, Art Unit 3785  

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799